Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoronkovs et al., US Patent Application (20110313308), hereinafter “Zavoronkovs”

Regarding claim 1 Zavoronkovs teaches a brainwave feedback system, adapted to generate feedback based on a user's brainwave, The capture device having sensors to monitor the user's mental activity and to capture a particular brain activity pattern indicative of the mental activity generated in the user [Zavoronkovs para 0031] the brainwave feedback system comprising: 
a brainwave sensing device, configured to obtain a first brainwave signal of the user The EEG capture device 44 is a device wearable by the user 30. The EEG capture device 44 has EEG sensors to monitor a user's mental activity and to capture an EEG profile 45 indicative of mental activity generated in the user by a subject. [Zavoronkovs para 0044]; .
a server, The group EEG data storage device 43 may be hosted by a web-server to facilitate communications between to the processor [Zavoronkovs para 0071]
storing a keyword string pool including a plurality of sorted keywords, and performing a feedback procedure when a first physiological parameter falls outside of a predetermined parameter range, the group EEG data storage device 43 will contain a larger number of EEG profiles 45 and associated keywords 46 in comparison to the local EEG data storage device 40 as the local EEG data storage device 40's contents are more focused on the stored EEG profiles 45 relevant to the user 30. [Zavoronkovs para 0071] To determine whether a partial match should be considered a "match" (for the purpose of presenting to the user or searching for related information 47), a threshold value may be determined for each subject. [Zavoronkovs para 0103]
wherein the first physiological parameter is associated with the first brainwave signal, and the feedback procedure includes choosing a keyword from the keyword string pool by the server as a feedback keyword and outputting the feedback keyword the keywords 46 "hamburger", "food", "hunger", and "Joe's burger shop" associated with four matching stored EEG profiles 45 may be presented [Zavoronkovs para 0106]; and 
an output component, in communicable connection with the server, connected therewith, the processor being operable to search the contents of the group EEG data storage device 43. For example, if the group EEG data storage device 43 is connected to a web-server, then there may be a processor on the web-server operatively connected to the group EEG data storage device 43. The processor may receive and execute instructions from various processors connected to it (e.g. the processor 42) [Zavoronkovs para 0103]; wherein the output component presents an analysis result corresponding to the first physiological parameter.  when the subject thinks about an image depicting a hamburger or a word "hamburger", an EEG profile 45 associated with the user 30 thinking about a hamburger will be captured. The EEG profile 45 may be searched against stored EEG profiles 45 in the database to retrieve the associated keyword 46, which might be the text "hamburger". [Zavoronkovs para 0083];

Regarding claim 2 Zavoronkovs teaches everything above (see claim 1). In addition, Zavoronkovs teaches wherein the output component further presents the feedback keyword, the brainwave sensing device obtains a second brainwave signal after the output component presents the feedback keyword, the method 50 presents the at least one retrieved keyword using an output device. The output device may be a device such as the output device 18 in system 40. This step may be performed if the method 50 is being performed to assist an individual with formulating his or her thoughts into words…  [Zavoronkovs para 0126]. the server compares the first physiological parameter and a second physiological parameter to generate a comparison result, the method 50 may determine compatibility of the user to another individual based on the similarity of the user's captured EEG profile to the other individual's EEG profile. … For example, a plurality of users may be exposed to a same set of subjects to generate EEG profiles. The users with the most similar EEG profiles to the same subjects may be viewed as being more compatible than the users with less similar EEG profiles. The compatibility as determined by the method may be used for social and/or professional networking purposes. [Zavoronkovs para 0127] and determines whether to increase an intensity of the output component presenting the feedback keyword based on the comparison result. the method 50 determines the mood of the user based on the keyword retrieved and conduct an action to affect the mood of the user. … In another example, if the user wishes to stay awake in spite of drowsiness, the method 50 may generate sound or lights to keep the user awake. [Zavoronkovs para 0128]

Regarding claim 3 Zavoronkovs teaches everything above (see claim 1). In addition, Zavoronkovs teaches wherein the output component further presents the feedback keyword, the brainwave sensing device obtains a second brainwave signal after the output component presents the feedback keyword, the server compares the first physiological parameter and a second physiological parameter to generate a comparison result, based on the comparison result selectively chooses another keyword from the keyword string pool as the feedback keyword, and outputs the feedback keyword. the method 50 may conduct a search for additional information by submitting the at least one keyword as a search criteria to at least one keyword information data storage device. The additional information may be the information 47 as described in system 40 herein above. [Zavoronkovs para 0128]

Regarding claim 4 Zavoronkovs teaches everything above (see claim 1). In addition, Zavoronkovs teaches wherein the server is configured to obtain and sort the keywords to obtain the keyword string pool, and the server obtains and sorts the keywords by performing a language processing procedure on a reply and sorting the keywords according to a result of performing the language processing procedure on the reply, wherein the reply is obtained by the server from a mobile device. the computing device may be … , a laptop, a personal data assistant, a tablet computer, a smart phone, or cellular telephone [Zavoronkovs para 0025]; The processor 42 may present the at least one retrieved keywords 46 prior to searching for additional related information 47 using the output device 18. After presenting the keywords 46 associated with the matching profiles using the output 18, the processor 42 may be further operable to receive input to identify which of the retrieved keywords 46 are indicative of the subject that generated the mental activity. For example, the keywords 46 "hamburger", "food", "hunger", and "Joe's burger shop" associated with four matching stored EEG profiles 45 may be presented. The user 30 may provide input as to which of the keywords 46 presented is indicative the subject that he was thinking about when the captured EEG profile 45 was generated. For example, the user 30 may select "Joe's burger shop" as the most accurate indication of what he was thinking about. [Zavoronkovs para 0106]

Regarding claim 5 Zavoronkovs teaches everything above (see claim 4). In addition, Zavoronkovs teaches wherein after the server performs the feedback procedure, The group EEG data storage device 43 may be hosted by a web-server to facilitate communications between to the processor 42 through the Internet 24. [Zavoronkovs para 0042] the server further performs the language processing procedure on a feedback reply and updates a sequence of the keywords in the keyword string pool according to a result of performing the language processing procedure on the feedback reply, the group EEG data storage device 43 may function as centralized data storage device having a collection of EEG profiles 45 and associated keywords 46 that are accessible by a plurality of users and/or systems. [Zavoronkovs para 0075] wherein the feedback reply is obtained by the server from the mobile device. The processor 42 is also operable to connect to an Internet search engine 26. After connecting to the keyword 46 information 47 data storage device 44, …the processor 42 is operable to obtain the related information 47 and present the related information 47 using the output device 18. [Zavoronkovs para 0075]
Regarding claim 6 Zavoronkovs teaches everything above (see claim 1). In addition, Zavoronkovs teaches wherein the keyword string pool is stored in a user log of the server. the indicia may include one or more keywords. The indicia may also include text, images, audio, and/or video files. The indicia may be stored in the local data storage device 20 as instructions executable by the processor 12 to present the indicia in the output device 18 [Zavoronkovs para 0033]

Regarding claim 12 Zavoronkovs teaches an operation method of brainwave feedback system, adapted to a brainwave feedback system, The capture device having sensors to monitor the user's mental activity and to capture a particular brain activity pattern indicative of the mental activity generated in the user [Zavoronkovs para 0031]  wherein the brainwave feedback system is configured to generate feedback based on a user's brainwave, The EEG capture device 44 is a device wearable by the user 30. The EEG capture device 44 has EEG sensors to monitor a user's mental activity and to capture an EEG profile 45 indicative of mental activity generated in the user by a subject. [Zavoronkovs para 0044];  and the brainwave feedback system comprises a mobile device, the computing device may be … , a laptop, a personal data assistant, a tablet computer, a smart phone, or cellular telephone [Zavoronkovs para 0025];
a server The group EEG data storage device 43 may be hosted by a web-server to facilitate communications between to the processor [Zavoronkovs para 0071]
and a brainwave sensing device, The capture device 14 a capture device wearable by a user 30 [Zavoronkovs para 0031] with the operation method comprising: presenting a questionnaire by the mobile device and obtaining a reply corresponding to the questionnaire the keywords 46 "hamburger", "food", "hunger", and "Joe's burger shop" associated with four matching stored EEG profiles 45 may be presented. [Zavoronkovs para 0106]; performing a language processing procedure on the reply by the server to capture a plurality of keywords from the reply The user 30 may provide input as to which of the keywords 46 presented is indicative the subject that he was thinking about when the captured EEG profile 45 was generated [Zavoronkovs para 0106]; 
sorting the keywords according to a result of the language processing procedure by the server to obtain a keyword string pool After presenting the keywords 46 associated with the matching profiles using the output 18, the processor 42 may be further operable to receive input to identify which of the retrieved keywords 46 are indicative of the subject that generated the mental activity [Zavoronkovs para 0106]; 
 obtaining a first brainwave signal of the user by the brainwave sensing device and outputting the first brainwave signal to the mobile device; obtaining a first physiological parameter corresponding to the first brainwave signal based on the first brainwave signal by the mobile device the method 50 presents the at least one retrieved keyword using an output device. The output device may be a device such as the output device 18 in system 40. This step may be performed if the method 50 is being performed to assist an individual with formulating his or her thoughts into words…  [Zavoronkovs para 0126].; 
determining whether the first physiological parameter falls outside of a predetermined parameter range by the mobile device the method 50 may determine compatibility of the user to another individual based on the similarity of the user's captured EEG profile to the other individual's EEG profile. … For example, a plurality of users may be exposed to a same set of subjects to generate EEG profiles. The users with the most similar EEG profiles to the same subjects may be viewed as being more compatible than the users with less similar EEG profiles. The compatibility as determined by the method may be used for social and/or professional networking purposes. [Zavoronkovs para 0127]; and performing a feedback procedure by the mobile device when determining the first physiological parameter falls outside of the predetermined parameter range, wherein the feedback procedure includes controlling the server by the mobile device to choose a keyword from the keyword string pool as a feedback keyword, and output the feedback keyword to the mobile device for the mobile device to present the feedback keyword. the group EEG data storage device 43 will contain a larger number of EEG profiles 45 and associated keywords 46 in comparison to the local EEG data storage device 40 as the local EEG data storage device 40's contents are more focused on the stored EEG profiles 45 relevant to the user 30. [Zavoronkovs para 0071] To determine whether a partial match should be considered a "match" (for the purpose of presenting to the user or searching for related information 47), a threshold value may be determined for each subject. [Zavoronkovs para 0103]

Regarding claim 13 Zavoronkovs teaches everything above (see claim 12). In addition, Zavoronkovs teaches wherein after presenting the feedback keyword by the mobile device, the operation method further comprises: obtaining a second brainwave signal by the brainwave sensing device the method 50 presents the at least one retrieved keyword using an output device. The output device may be a device such as the output device 18 in system 40. This step may be performed if the method 50 is being performed to assist an individual with formulating his or her thoughts into words…  [Zavoronkovs para 0126]; comparing the first physiological parameter and a second physiological parameter by the mobile device to generate a comparison result, the method 50 may determine compatibility of the user to another individual based on the similarity of the user's captured EEG profile to the other individual's EEG profile. … For example, a plurality of users may be exposed to a same set of subjects to generate EEG profiles. The users with the most similar EEG profiles to the same subjects may be viewed as being more compatible than the users with less similar EEG profiles. The compatibility as determined by the method may be used for social and/or professional networking purposes. [Zavoronkovs para 0127]; and determining whether to increase an intensity of an output component presenting the feedback keyword by the mobile device based on the comparison result. the method 50 determines the mood of the user based on the keyword retrieved and conduct an action to affect the mood of the user. … In another example, if the user wishes to stay awake in spite of drowsiness, the method 50 may generate sound or lights to keep the user awake. [Zavoronkovs para 0128]
Regarding claim 14 Zavoronkovs teaches everything above (see claim 13). In addition, Zavoronkovs teaches further comprising: updating the second physiological parameter by the mobile device based on the comparison result. The processor 42 may present the at least one retrieved keywords 46 prior to searching for additional related information 47 using the output device 18. [Zavoronkovs para 0106]

Regarding claim 15 Zavoronkovs teaches everything above (see claim 12). In addition, Zavoronkovs teaches wherein after performing the feedback procedure by the mobile device, the operation method further comprises: obtaining a second brainwave signal by the brainwave sensing device the method 50 presents the at least one retrieved keyword using an output device. The output device may be a device such as the output device 18 in system 40. This step may be performed if the method 50 is being performed to assist an individual with formulating his or her thoughts into words…  [Zavoronkovs para 0126 comparing the first physiological parameter and a second physiological parameter by the mobile device to generate a comparison result the method 50 may determine compatibility of the user to another individual based on the similarity of the user's captured EEG profile to the other individual's EEG profile. … For example, a plurality of users may be exposed to a same set of subjects to generate EEG profiles. The users with the most similar EEG profiles to the same subjects may be viewed as being more compatible than the users with less similar EEG profiles. The compatibility as determined by the method may be used for social and/or professional networking purposes. [Zavoronkovs para 0127]  and determining by the mobile device whether to choose another keyword from the keyword string pool as the feedback keyword by the server, and outputting the feedback keyword. the method 50 determines the mood of the user based on the keyword retrieved and conduct an action to affect the mood of the user. …. [Zavoronkovs para 0128]

Regarding claim 16 Zavoronkovs teaches everything above (see claim 12). In addition, Zavoronkovs teaches wherein after performing the feedback procedure by the mobile device, the operation method further comprises: presenting a feedback questionnaire by the mobile device and obtaining a feedback reply corresponding to the feedback questionnaire the retrieved keyword 46 "hamburger" may be indirectly associated with other food items and/or the concept of hunger. These indirect associations may be presented to the user as alternatives for selection. [Zavoronkovs para 0084] and performing the language processing procedure on the feedback reply by the server to update a sequence of the keywords in the keyword string pool. the keyword information data storage device 44 has additional information 47 relating to various keywords 46. For example, if the keyword 46 is the text "Hamburger", the related information 47 may include recipes to prepare a hamburger, address and contact information about a restaurant severing hamburgers, or any information that the user 30 may have provided that is associated with the keyword 46. [Zavoronkovs para 0086]

Regarding claim 17 Zavoronkovs teaches everything above (see claim 12). In addition, Zavoronkovs teaches wherein before obtaining the first brainwave signal by the brainwave sensing device, the operation method further comprises: presenting the feedback keyword by the mobile device. the output device 18 is operable to present retrieved keyword 46 and/or related information 47 to the user 30. The output device may be a display screen, an audio playback device, or a communication device. In some embodiments, there may be more than one output device 18. For example, the output device 18 may be a LCD screen, a speaker and a cellular phone. [Zavoronkovs para 0091]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoronkovs and Aimone et al., US Patent Application (20140223462), hereinafter “Aimone”
Regarding claim 7 Zavoronkovs teaches everything above (see claim 6). In addition, Zavoronkovs does not teach but Aimone teaches wherein the user log further stores a usage history, the server obtains a brainwave score according to the usage history as the analysis result, The brain-state data capture system (20), linked to the analyzer, when executed establishes in real time or near real time the mood for a particular user. [Aimone para 0122] and the server obtains the brainwave score according to the usage history by increasing the brainwave score by a predetermined increment when a usage times in the usage history is lower than a threshold number, and not adjusting the brainwave score when the usage times in the usage history reaches the threshold number. the computer system of the present invention, which may include the MED-CASP system may when executed: (a) receive and log brainwave & associated sensor data ("brain-state information"), and application state data to the cloud; (b) modulate presentation of digital content; (c) optionally, associated profile attributes or preferences are accessed or retrieved; (d) attributes for enhancing content associated with a communication utility are constructed ("enhancement attributes"); and (e) the enhancement attributes are executed by a communication utility so as to generate content that is enhanced using brain-state information. [Aimone para 0121]

Aimone discloses a computer system or method may be provided for modulating content based on a person's brainwave data, including modifying presentation of digital content at at least one computing device. The content may also be modulated based on a set of rules maintained by or accessible to the computer system. The content may also be modulated based on user input, including through receipt of a presentation control command that may be processed by the computer system of the present invention to modify presentation of content. Content may also be shared with associated brain state information.

Regarding claim 8 Zavoronkovs teaches everything above (see claim 1). In addition, Zavoronkovs does not teach but Aimone teaches further comprising a mobile device having the output component, wherein the mobile device is in communicable connection with the brainwave sensing device to receive the first brainwave signal, the mobile device analyzes the first physiological parameter to generate the analysis result. the user's brainwaves are analyzed to determine the user's level of calmness and focus through acquiring the user's EEG signals using "Biological Signal Acquisition". The EEG signals are then sent to the Biological Signal Processing Pipeline which may apply preprocessing, feature extraction, and classification. [Aimone para 0132]

Regarding claim 9 Zavoronkovs and Aimone teaches everything above (see claim 8). In addition, Zavoronkovs teaches wherein the brainwave sensing device obtains a second brainwave signal after the output component presents the feedback keyword, the mobile device compares the first physiological parameter and a second physiological parameter to generate a comparison result and determines, based on the comparison result, whether to increase an intensity of the output component presenting the feedback keyword. the method 50 determines the mood of the user based on the keyword retrieved and conduct an action to affect the mood of the user. … In another example, if the user wishes to stay awake in spite of drowsiness, the method 50 may generate sound or lights to keep the user awake. [Zavoronkovs para 0128]

Regarding claim 10 Zavoronkovs and Aimone teaches everything above (see claim 8). In addition, Zavoronkovs teaches wherein the brainwave sensing device obtains a second brainwave signal after the output component presents the feedback keyword, the mobile device compares the first physiological parameter and a second physiological parameter to generate a comparison result, based on the comparison result, selectively chooses another keyword from the keyword string pool as the feedback keyword, and outputs the feedback keyword. For example, the keywords 46 "hamburger", "food", "hunger", and "Joe's burger shop" associated with four matching stored EEG profiles 45 may be presented. The user 30 may provide input as to which of the keywords 46 presented is indicative the subject that he was thinking about when the captured EEG profile 45 was generated. For example, the user 30 may select "Joe's burger shop" as the most accurate indication of what he was thinking about. [Zavoronkovs para 0128]

Regarding claim 11 Zavoronkovs teaches everything above (see claim 6). In addition, Zavoronkovs does not teach but Aimone teaches wherein the user log further stores a usage history, a mobile device obtains a brainwave score according to the usage history as the analysis result, the mobile device obtains the brainwave score according to the usage history by increasing the brainwave score by a predetermined increment when a usage times in the usage history is lower than a threshold number, and not adjusting the brainwave score when the usage times in the usage history reaches the threshold number. he computer system of the present invention, which may include the MED-CASP system may when executed: (a) receive and log brainwave & associated sensor data ("brain-state information"), and application state data to the cloud; (b) modulate presentation of digital content; (c) optionally, associated profile attributes or preferences are accessed or retrieved; (d) attributes for enhancing content associated with a communication utility are constructed ("enhancement attributes"); and (e) the enhancement attributes are executed by a communication utility so as to generate content that is enhanced using brain-state information. [Aimone para 0121]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694